In re The Louis A. Martinet Society of Greater New Orleans, applying for revision and amendment of Rule 19 of the Rules of the Supreme Court for the State of Louisiana.
Motion Denied. There is no merit to this Motion for Revision and Amendment of Rule 19 of the Rules of the Supreme Court of the State of Louisiana. It should be noted, however, that this Court commissioned a study by the American Bar Association to evaluate the lawyer disciplinary system in Louisiana. The final report of that evaluation was received in July, 1987. The report recommended that this Court appoint a Committee consisting of lawyers throughout the state to review the report and make recommendations concerning the merit of the ABA report to this Court. In September, 1987 the Chief Justice, for the Court, appointed a chairman and fifteen other members to a committee whose function is to receive and review the ABA report and make recommendation to this Court in connection with the entire matter of bar disciplinary procedures. This Court is awaiting a report from that committee. Applicants are at liberty to present any proposed changes in the disciplinary system to that committee.